DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 15-20, 22-26 are pending. The amendment filed on 10/27/2020 has been entered. Claims 15-20, 24-26 are withdrawn. Claims 1, 3-9, 22-23 are under consideration.
Priority
Acknowledgement is made of applicant's claim tor priority under 35 U.S.C. 119(a)-(d) based on application foreign application, TW105121S24, filed in 07/11/2017, Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Maintained/Claim Rejections - 35 USC § 112/Modified form Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL,—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, dear, concise, and exact terms as to enable any person skilled in the art to which IS pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor to carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 1, 3-9, 22-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing exosomes, the method comprising;
(a)    obtaining an isolated population of mammalian MSC tissue stem cells or mammalian MSC cancer stem cells;
(b)    culturing the isolated stem cells of step (a) in media containing an amount of prostaglandin E receptor 4 (EP4) antagonist for a sufficient period of time tor the EP4 antagonist to allow release of the exosomes into the culture medium;
(c)    collecting the culture medium from step (b) containing the released exosomes enriched for proteins and miRNAs for maintenance of stem cells properties or for the cell generation from the stem cells;
(d)    isolating the exosomes from the culture medium, wherein the exosomes have a diameter of 50 nm to 150 nm, and as compared to exosomes released from control stem cells, express a higher level oi one or more exosome markers HSP70, CD81, TSG101, Alix, CD9. and GAPDH, and have a higher protein and miRNA content for maintenance of stem cell properties or for cell regeneration, the control stem cells being stem cells not treated with an EP4 antagonist, does not reasonably provide enablement for any tissue stem cells or any cancer stem cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). The court in Wands states: ’’Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue,' not ’experimentation,"' (Wands, 8 
The instant claims are drawn to a method of producing obtaining an isolated population of tissue stem cells or cancer stem cells, culturing an the isolated population of tissue stem cells or cancer stem cells in a culture medium suitable for culturing the tissue stems cells or cancer stem cells, wherein the culture medium contains an amount of a prostaglandin E receptor 4 (EP4) antagonist effective for inducing release of exosomes enriched for proteins and miRNAs for maintenance of stem cell properties or for cell regeneration from the stem cells, for a sufficient period of time to allow release of the exosomes, whereby the exosomes are released from the stem cells into the culture medium, and isolating the exosomes from the culture medium, wherein the control exosomes released from control stem cells, express a higher level of one or more exosome markers HSP70, CD81, TSG101, Alix, CD9, and GAPDH, and have a higher protein and miRNA content for maintenance of stem cell properties or for cell regeneration, the control stem cells being stem cells not treated with an EP4 antagonist.
The breadth of the claims
The aspects considered broad are: any population of tissue stem cells or cancer stem cells.
The Amount of Direction Provided by the Inventor/Existence of Working Examples
The specification teaches in Example 1. Production and release of induced exosomes from stem cells by EP4 antagonists. [0005] Production and isolation of induced exosomes from basal/Mesenchymal mammary epithelial stem cells (NAMECs). [0006] Mouse NAMECs 
As a first issue instant claim 1 broadly embraces any tissue or cancer stem cell for producing exosomes enriched for miRNAs. The specification only teaches production and isolation of induced exosomes from basal/mesenchymal mammary epithelial stem cells (NAMECs) [0006]. The art of Isolating exosomes from adipose stem cells enriched in miRNAs is unpredictable. 
For example, Hong (Stem Cell Research and Therapy, 10(242); 1-12, 2019) notes that only adipose tissue derived exosomes (AT-Exos) could induce adipogenesis, while adipose stem cell-derived exosomes (ADSC-Exos) had little effect [48], The reason could be the complex composition of adipose tissue, resulting in the adipogenic miRNAs and proteins being relatively enriched (p 9 2nd column 2nd paragraph). As such a skilled artisan would have to perform undue experimentation to implement the invention due to the limitation of adipose stem cell derived exosomes are not enriched in miRNAs as instantly claimed.
The art for isolating exosomes from any stem cell is unpredictable due to standard isolation procedures, for example, Spees et al, (Stem Cell Research & Therapy (2016) 7:125, IDS) teach towards standardization of exosome-based MSCs, identification of the most reliable and consistent vesicle isolation methods will be critical so that different laboratories can effectively compare their results. At present, several different methods of isolation are 
Notably, exosomes isolated from the same source by different methods may differ in amount and/or content (p 8, 2ndcolumn last paragraph bridge p 9 1 column).
As such a person of skill in the art would have to perform undue experimentation to delineate the limitation of the standardization of exosome-based stem cell, identification of the most reliable and consistent vesicle isolation methods are critical so that different laboratories can effectively compare their results. Dragovic et al, (Nanomedicine: Nanotechnology, Biology, and Medicine, 7: 780-788, 2011, previously cited) teach enzyme-linked immunosorbent assays do not capture all the vesicles present, cannot discriminate between microvesicles and exosomes, and also detect soluble antigens. Conventional flow cytometry, using analogue or first-generation digital instruments, is unable to detect vesicles of -300 nm (which excludes exosomes) (p 781,1 -column, 2 paragraph). More recently atomic force microscopy has been successfully used to determine the size distribution and number of CD41-r vesicles in plasma, but this technique is highly labor Intensive. Dynamic light scattering (DLS), which determines size by light scattered from particles under brownian motion, can measure biological vesicles in suspension, A major disadvantage is that it cannot resolve mixtures of macrovesicles and exosomes, because it is biased toward the detection of larger particles (Dragovic et al, p 781, 1S? column, 2r'dparagraph). Lai et al, (J Lipid Res, 60{2):318-322, 2019, previously cited) teach mesenchymal stromal cells (MSCs), multipotent progenitor cells, is attributed to small (50-200 nm) extracellular vesicles {EVs}. The presence of a lipid membrane differentiates exosomes and EVs from other macromolecules. Analysis of this lipid membrane revealed three distinct small MSG EV subtypes, each with a differentia! affinity for cholera toxin B chain (GIB), annexin V (AV), and Shiga toxin B chain (ST) that bind GM1 ganglioside, phosphatidylserine, and globotriaosylSeramide, respectively. Similar EV subtypes are also found in biologic fluids and are independent sources of disease biomarkers. Here, we compare 
Moreover, Trach et al, (Phil. Trans. R. Soc. B 373, p 1 -9, 2018, previously cited) teach as exosomes are formed as intraluminal vesicles (ILVs) of multi-vesicular endosomes (MVE). they present a diameter of 50 -150 nm, similar to the diameter of ILVs observed by electron microscopy, However, this restricted size is necessary, but not sufficient, to define exosomes (p 2, 1st column Z"6 paragraph). EVs isolated by 1000, 000g dUC or any similar protocol should be called small EVs, rather than 'exosomes1 until the necessary steps to prove their endosomal origin, or to separate the endosomal EVs from the others, have been performed (p 7, I* column last paragraph).
The specification very narrowly solely teaches culture containing the stem cells and release exosomes can be centrifuged sequentially at 300 g for about 5 min to remove dead cells, at 2,000 g for about 20 min to remove ceil debris, at 10,000 g tor about 30 min, and then finally at 110,000 g for about 60 min to separate the exosomes from the culture supernatant.
The in PBS or other suitable medium or excipient [0046]. The induced exosomes can have a diameter of 50 nm to 150 nm. As compared to exosomes released by stem cells not treated with an EP4 antagonist, the induced exosomes contain higher amounts of certain molecules, e.g. proteins and RNAs. that are associated with maintaining stem cell properties [0047], The result of Nano-Sight Nanoparticle Tracking Analysis (NTA) showed that the EP4 
However, the specification fails to teach isolating released exosomes with NTA which is major disadvantage is that it cannot resolve mixtures of microvesicles and exosomes.
As a second issue the claims broadly embrace exosomes derived from embryonic stem cell obtained from any species, as well as using IPS cells derived from any type of somatic cell. The specification only teaches production and isolation of induced exosomes from basal/mesenchymal mammary epithelial stem cells (NAMECs). The art of isolating exosomes from embryonic stern ceils enriched in miRNAs is unpredictable. For example, the art teaches that while mouse ES cells have been established, no validated porcine ES cells are available (Brevini 2010, Theriogenology, Vol 74, pgs. 544-550, see Abstract). Brevini continues to teach that conflicting data regarding the expression of pluripotency markers in porcine ESCs further complicates the understanding and establishment of a porcine ESC ceil line (pg. 548 col. 2 para, 4). Brevini concludes by teaching that “Many factors, some of which are briefly discussed in the present manuscript, make the establishment of ESC lines in the pig, and in animal species other than mouse and human, a very slow process.” (pg. 548 col. 2 para. 5 lines 1-4). Regarding equine ES cells, Paris et ah (2010, Theriogenology, Vol. 74, pgs. 516 524) teach that a golden rule in the characterization of ESCs is that their behavior should recapitulate what occurs naturally in vivo and that markers for pluripotency in ESCs should only be expressed in ceils destined to form the embryonic ICM (pg. 519 col. 2 para. 2 lines 1-5).
Paris continues to teach that SSEA1, SSEA3, and SSEA4 are all ceil surface antigens associated with pluripotent stem cells, but their precise functions in the maintenance of pluripotency is not known, thus, none of these markers can be used in isolation as a cross species definitive indicator of pluripotency because there are considerable between-
Accordingly a person of skill in the art would have to perform undue experimentation to delineate released exosomes from any stem cell with enriched miRNAs due to the limitation of adipose stem cell derived exosomes are not enriched in miRNAs as instantly claimed.
The specification is silent with regard to guidance critical to carrying out the invention as broadly as it is claimed. Such critical elements being delineate released exosomes from macrovesicles. Consequently, due to the high unpredictability in the relevant art and the lack of specific guidance and -working examples for the breadth of embodiments embraced by the claims, undue experimentation would be required to carry out the invention as broadly as it is claimed.
Response to arguments and the declaration by Hua-Jung Li, Ph.D.
Applicants argue and the declaration states that detailed protocols and media for culturing stem cells are readily available in the art with guidance for variations to fit different situations. See Exhibits attached hereto. Therefore, it is routine for a skilled practitioner to determine an appropriate culture medium. In other words, a skilled practitioner would be able to 
In response, for the breadth of any tissue stem cell or any cancer stem cells is unpredictable because for example Ludwig (Int. J. Mol. Sci. 2019, 20, 4684) notes that method used for EVs isolation from body fluids is critical for the characterization of their cargo. Reports in the literature suggest that different isolation methods introduce variations in the concentration, purity and size of exosomes [18–20]. Exosomes isolated by ultracentrifugation, ExoQuick or Total Exosome Isolation Reagent yielded mRNA that showed differences upon subsequent RNA sequencing analysis. Although 588 common miRNAs were found in all three exosome samples, each sample isolated by the different method contained approximately 200 miRNAs, which were unique for each exosome preparation [18]. Ding et al. reported similar results showing that the exosomal miRNA profiles are distinct, depending on the isolation methods used [21]. Additional evidence was provided by Rekker et al., who also concluded that the miRNA profile in exosomes may be altered by the isolation method (p 3 2nd paragraph). 
Conclusion
No claim allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/             Primary Examiner, Art Unit 1632